815 F.2d 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard ROWE, Plaintiff-Appellant,v.Lieutenant Charles E. EZELL, Individually and as a PoliceOfficer, Chattanooga, Tennessee, and Sharson Waller,Individually and as a Police Officer and/or Employee ofChattanooga, Tennessee, Defendants-Appellees.
No. 86-5323.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and PORTER, District Judge.*

ORDER

2
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order of summary judgment dismissing his 42 U.S.C. Secs. 1983 and 1981 civil rights action and pendent claim for malicious prosecution.  The matter has been referred to a panel of this Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff alleged in the district court that his state conviction for disorderly conduct was the result of malicious prosecution and violative of his constitutional due process guarantees.  The district court dismissed the matter on the grounds of res judicata and collateral estoppel.


4
Upon consideration, this Court affirms the district court's decision pursuant to Rule 9(d)(3), Rules of the Sixth Circuit, for reasons stated in the district court's order of dismissal dated February 27, 1986.



*
 The Honorable David S. Porter, Senior Judge, U.S. District Court for the Southern District of Ohio, sitting by designation